Citation Nr: 0528007	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  01-02 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to restoration of service connection for 
diabetes mellitus, to include whether severance of service 
connection was proper.

2.  Entitlement to restoration of service connection for 
arteriosclerotic heart disease with hypertension, to include 
whether severance of service connection was proper.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran (appellant) had active service from May 1944 to 
June 1964.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from an August 2000 
rating decision of the VA Regional Office (RO) in Milwaukee, 
Wisconsin, which severed service connection for diabetes 
mellitus and arteriosclerotic heart disease with 
hypertension.  By a decision issued in April 2003, the Board 
remanded the claims.  The claims now returns following 
additional due process development.

During the pendency of this appeal, the veteran submitted a 
claim for service connection for post-traumatic stress 
disorder (PTSD), and that claim was granted.  The veteran has 
not expressed disagreement with or sought to appeal any 
aspect of that decision, and no issue regarding PTSD is 
before the Board.    

The veteran withdrew claims for service connection for 
chloracne, prostate cancer, melanoma, and lung problems by a 
written statement submitted in October 2001.  Those issues 
are not before the Board.  

By a rating decision issued in April 2002, it was determined 
that the veteran was not competent to handle disbursement of 
funds.  By a rating decision prepared in July 2004 and issued 
in August 2004, the veteran was found competent to handle his 
funds.  The record does not reflect disagreement with that 
determination, and that issue is not before the Board on 
appeal.

By a rating decision prepared in June 2004 and issued in July 
2004, claims of entitlement to benefits under 38 U.S.C.A. 
§ 1151, entitlement to a temporary total evaluation based on 
hospitalization for service-connected disability, and to an 
award of total disability compensation based on individual 
unemployability (TDIU), were denied.  The record does not 
reflect that the veteran has disagreed with these 
determinations, and these issues are not before the Board on 
appeal.  


FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the issues addressed in this 
decision has been obtained, and all statutory duties to the 
veteran have been met.

2.  A rating decision prepared in July 1998 and issued in 
August 1998 granted service connection for residuals of 
diabetes mellitus and arteriosclerotic heart disease with 
hypertension, and neither grant had been in effect for 10 
years when a proposal to sever service connection for those 
disorders was implemented, effective on December 1, 2000.

3.  In 1998, the RO failed to review original service medical 
records associated with the claims files, which would have 
disclosed that the copy of the service medical record dated 
in April 1961 submitted to support the claim for service 
connection for diabetes was altered and did not match the 
original service medical record on file.

4.  When service connection was granted for arteriosclerotic 
heart disease with hypertension, the RO failed to review the 
original service medical records associated with the claims 
files, which would have disclosed that cardiovascular disease 
was ruled out as a cause of the chest pain, characterized in 
the November 1997 statement as angina pectoris, for which the 
veteran was treated in service.  


CONCLUSION OF LAW

The severance of service connection for diabetes mellitus and 
arteriosclerotic heart disease with hypertension was proper, 
and restoration of those grants of service connection is not 
warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5109A, 
5112(b)(6) (West 2002); 38 C.F.R. §§ 3.103(b)(2), 3.105(d), 
3.159, 3.957 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that diabetes mellitus and 
arteriosclerotic heart disease with hypertension were 
incurred in service and that service connection for those 
disorder should be restored.

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, the VCAA amended 38 U.S.C.A. § 
5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  

Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  The intended effect of the 
implementing regulations was to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide to claimants who file 
a claim for benefits.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  

However, this is a case where it must be determined whether 
the prior determination awarding service connection was 
clearly and unmistakably erroneous.  The United States Court 
of Appeals for Veterans Claims has held that the VCAA and is 
not applicable to determinations of clear and unmistakable 
error (CUE).  Livesay v. Principi, 15 Vet. App. 165 (2001).  
The claims at issue here regarding propriety of severance of 
service connection and restoration of service connection are 
adjudicated based on the law and regulations applicable to 
CUE claims.  Therefore, the VCAA is not applicable to this 
case.  

In any event, if the VCAA is applicable to this appeal, the 
record establishes that VA has complied fully with the VCAA.  
To comply with the VCAA, the RO must satisfy four 
requirements.  First, the RO must inform the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1) (2004).  Second, the RO must inform the 
claimant of the information and evidence VA will seek to 
provide.  See 38 U.S.C.A. § 5103, 38 C.F.R. 3.159(b)(1).  
Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  Id.  Finally, 
the RO must request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  Id.
 
In April 2003, the Board remanded the claims for compliance 
with the VCAA.  However, the notifications were sent to the 
veteran's guardian, as the veteran had been found not 
competent to handle disbursement of funds by a rating 
decision issued in April 2002.  The Board noted that the 
record reflected that notices regarding the VCAA and the 
development of the claims for restoration of service 
connection had been sent to the veteran's guardian.  The 
Board further noted that a rating decision issued in August 
2004 found the veteran competent to handle his funds.  
However, the record did not reflect that copies of 
communications regarding the claims for restoration of 
service connection provided during the period of the 
veteran's incompetency had been provided to the veteran.  In 
its December 2004 Remand, the Board directed that notices 
complying with the VCAA regarding the claims for restoration 
of service connection be provided to the veteran.

Following the Board's December 2004 Remand of the claims, the 
Appeals Management Center (AMC) provided a length January 
2005 letter which advised the veteran that he had up to one 
year to identify or submit evidence, advised the appellant of 
the types of evidence VA would assist him to obtain, and 
advised him of his responsibility to submit or identify 
evidence.  The letter requested that the appellant submit or 
identify any additional evidence he had pertaining to the 
claims.  38 U.S.C.A. § 5103, 38 C.F.R. 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran responded, again indicating that he was treated 
for a heart disorder in service in 1958, and stating that the 
records were missing.  Another attempt to obtain those 
records was made, but a search for hospital records from the 
facility in Wiesbaden, Germany, from January 1958 to December 
1958 was unsuccessful.  A final supplemental statement of the 
case (SSOC) was issued in June 2005.  

The communications of record demonstrate that VA has 
attempted to comply with VCAA requirements to notify and 
assist the claimant and to meet all aspects of due 
process, considering that the veteran was considered 
competent when he submitted the claims on appeal, was 
declared incompetent during the pendency of the appeal, 
and then found competent again.  Numerous communications 
have been issued, beginning with the June 1999 proposal 
to sever service connection.  The multiple notices 
provided to the veteran, then to his guardian, and then 
to the veteran, have satisfied the duty to notify the 
appellant of each and every provision of the VCAA.  

To the extent that there is any notice requirement or duty to 
the appellant which has not been technically satisfied during 
the pendency of this claim, the record establishes that the 
veteran has received actual notice of the evidence required 
to substantiate the claims, what evidence the veteran must 
submit or identify, and what records VA is responsible to 
obtain.  The record demonstrates that the veteran is well 
aware that he should submit or identify any evidence that 
might be relevant, as shown by the evidence he has submitted 
and the attempts he has made, including through congressional 
inquiry, to locate additional evidence that he incurred the 
claimed disorders in service.  If there is any technical 
defect in VA's attempt to comply with the VCAA, the Board is 
unable to identify any manner in which such defect would be 
prejudicial to the appellant.  See Mayfield v. Nicholson, 
19 Vet. App. 103, 115-18 (2005). 

The Board finds that VA has done everything reasonably 
possible to assist the claimant and to meet the specific due 
process requirements which apply where VA proposes to sever 
service connection.  Adjudication of the claim may proceed, 


consistent with the VCAA.  The record demonstrates that 
remand for further action in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 541 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has fully satisfied its 
duties to inform and assist the appellant as to the claim at 
issue here.  

Factual background

The veteran retired from service in 1964 with more than 20 
years of active service.  One envelope containing original 
service medical records was associated with the claims file 
in connection with a claim for service connection received in 
December 1966.  That claim was adjudicated in a March 1967 
rating decision, and that rating decision reflects that 
service medical records associated with the file were 
reviewed.  An additional envelope of original service medical 
records was obtained in June 1989, according to the cover 
sheet with response from the National Personnel Records 
Center (NPRC).

The medical records reflect that the veteran was admitted for 
inpatient care in November 1958 for gastrointestinal 
examination.  November 1958 clinical records reflect that, 
prior to this examination, the veteran complained of 
epigastric pain, of several years' duration, brought on by 
eating.  

The service medical records reflect numerous examinations of 
the veteran's blood pressure and several laboratory 
examinations of the veteran's urine.  All examinations of the 
urine were negative for glucose.  No diagnosis of 
hypertension was assigned during the veteran's service.  

The clinical cover sheet of an April 1961 to May 1961 
hospitalization reflects that the veteran was admitted for 
burns of the face, chest, and right forearm, sustained when a 
sealed can of hot water blew up.  The cover sheet reflects 
that the veteran underwent  "Specialized Treatment - General 
Surgery."  The clinical summary of the April 1961 to May 
1961 hospitalization reflects that the veteran was 
hospitalized almost four weeks so the burned areas could 
heal.  He was treated with antibiotics and dressings.  

February 1962 treatment notes reflect that the veteran 
complained of dyspnea on exertion, substernal and chest 
tightness, and palpitations.  These symptoms would appear 
after heavy meals, and at other times, including waking him 
at night.  If the symptoms occurred during exertion, several 
minutes of rest would relieve the symptoms.  The examiner 
specifically noted that there was no previous history of 
heart disease, rheumatic fever, or hypertension, and that 
cardiac examination was negative.  The examiner concluded 
that the symptoms were related to anxiety.

A clinical record cover sheet reflects that the veteran was 
hospitalized in June 1962 for diagnostic radiologic 
examination.  June 1962 treatment notes reflect that the 
veteran continued to be upset by symptoms of left chest pain.  
Electrocardiogram (EKG) examination was again negative.  A 
February 1963 periodic examination discloses "no significant 
interval history."  The veteran's blood pressure was 130/84.  
The summary of defects and diagnoses listed "obesity" as 
the sole entry.  

A July 1963 treadmill exercise tolerance test was interpreted 
as normal.  The veteran's blood pressure was 124/78.  A 
specialty examination report dated in July 1963 discloses 
that the veteran had complaints of pressure under the left 
rib cage.  The examiner concluded that the veteran's upper 
abdominal and lower chest pain was not of cardiac origin.  

A December 1963 examination conducted for retirement purposes 
reflects that the veteran's endocrine system and heart were 
evaluated as normal.  The history completed by the veteran at 
that time, and the summary of medical history prepared by a 
physician, are devoid of any diagnosis of or reference to 
diabetes or hypertension.  In block #74, the summary of 
defects and diagnoses, the defects listed are "dental 
defects," and "examinee is 19 pounds above maximum 
weight."  


A January 1964 EKG examination was interpreted as normal.  A 
February 1964 retirement examination reflects finding and 
diagnoses consistent with the December 1963 examination 
report.  

Post-service VA examinations were conducted in February 1967 
and April 1968.  The examination reports, including 
laboratory examinations of the blood and urine, are negative 
for findings of diabetes or a cardiac disorder, although 
other disorders were disclosed.  In 1968, the veteran 
testified at a personal hearing, indicating, in essence, that 
he was not under a doctor's care, because the 
gastrointestinal disorder for which he was seeking service 
connection was his only medical problem, and he did not need 
physician care for that disorder, since he used over-the-
counter stomach remedies.  

Private clinical records from Gunderson Lutheran-Independence 
clinic dated in February 1972 reflect an initial diagnosis of 
hypertension. 

The report of a November 1987 VA examination and the summary 
of a January 1988 VA hospitalization reflect that a diagnosis 
of adult onset diabetes mellitus was assigned in 1977, 
approximately 13 years after the veteran's service discharge.  
The veteran was treated for a myocardial infarction in 1987.  
The veteran reported that a diagnosis of hypertension was 
assigned in 1970.  

A rating decision prepared in September 1989, in pertinent 
part, included denial of a claim of entitlement to service 
connection for a cardiac disorder.  After the veteran 
disagreed with that determination, a search was requested for 
additional hospital records or SGO (Surgeon General's Office) 
records.  No additional records were located.  The 
unsuccessful search result noted that records may have been 
destroyed in the fire at NPRC in 1973.  

In November 1997, the veteran sought service connection for 
diabetes mellitus and for a heart disorder, among other 
disorders.  With this application, the veteran submitted the 
clinical record cover sheet of an April 1961 to May 1961 
hospitalization.  The diagnoses list reflects that the 
veteran was admitted for "Basic 


information on diabetes."  Specialized Treatment is noted as 
"starting insulin injections."  The veteran's spouse 
submitted a letter indicating that the veteran was treated 
for hospitalized for angina pectoris in 1958.  

Based on this evidence, a July 1998 rating decision of the 
St. Paul, Minnesota, RO, issued to the veteran in August 
1998, granted service connection for diabetes mellitus, to 
include diabetic neuropathy and retinopathy, effective 
February 3, 1992.  The RO also granted service connection for 
arteriosclerotic heart disease, status post bypass, with 
hypertension, effective from November 20, 1997.

In September 1998, the veteran submitted a claim for total 
disability compensation based on individual unemployability 
due to service-connected disabilities (TDIU).  The Milwaukee, 
Wisconsin RO noted that the veteran's original service 
medical records were negative for evidence of diabetes 
mellitus or arteriosclerotic heart disease.  By a rating 
decision issued in June 1999, the RO advised the veteran that 
the service medical records were not consistent with the 
evidence submitted in 1997.  The RO afforded the veteran the 
opportunity to submit evidence, including clinical records, 
which would support the 1997 evidence, and proposed to sever 
service connection for diabetes mellitus and arteriosclerotic 
heart disease.  The notice to the veteran advised him of the 
appeal information for the proposed reduction in his 
compensation, including his right to a personal hearing.

In July 1999, the veteran disagreed with the proposal to 
sever and submitted additional evidence.  He also requested a 
personal hearing regarding the proposed severance.  At his 
September 1999 hearing, the veteran testified that he did not 
know why there were two different clinical record cover 
sheets for his April 1961 to May 1961 hospitalization in 
service, and that he did not alter any document relating to 
that hospitalization.  The veteran stated his belief that he 
was treated for diabetes and for a heart attack in service in 
1958 in Germany, and testified that he believed some service 
medical records were missing.  

Following that hearing, the RO requested additional searches 
for additional service medical records, including a search of 
records for 1958 from the US Air Force 


Hospital in Wiesbaden, Germany, but no records were located.  
The veteran thereafter personally requested searches for 
records, including through Congressional inquiries, but no 
additional records were located.  The veteran submitted 
additional evidence of several types, including newspaper 
articles, statements from friends and from former fellow 
servicemembers, and the like.  Additional VA clinical records 
were also obtained.  

By a hearing officer decision prepared in August 2000 and 
issued to the veteran in September 2000, the hearing officer 
severed service connection for diabetes mellitus and for 
cardiovascular disease effective November 1, 2000.  That date 
of severance was corrected to December 1, 2000, by a rating 
decision issued in July 2003.

Laws and regulations applicable to claims for restoration of 
service connection

A grant of service connection for any disability which has 
been in effect for 10 or more years will not be severed 
except on a showing that the original grant was based on 
fraud.  38 C.F.R. § 3.957.

Service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous 
(the burden of proof being upon the Government).  38 C.F.R. 
§ 3.105(d).  When severance of service connection is 
considered warranted, a rating proposing severance will be 
prepared setting forth all material facts and reasons.  The 
claimant will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore, and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  If additional evidence is 
not received within that period, final rating action will be 
taken.  38 U.S.C.A. §§ 5109A, 5112(b)(6) (West 2002); 38 
C.F.R. § 3.105(d) (2004).

Clear and unmistakable error is defined as a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that 


the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, clear 
and unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993).

To determine whether clear and unmistakable error was present 
in a prior determination, either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; the 
error must be undebatable and of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and a determination that there was clear 
and unmistakable error must be based on the record and law 
that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242 (1994); Russell 
v. Principi, 3 Vet. App. 310 (1992).

The same standards apply in a veteran's challenge to a prior 
decision based on an allegation under 38 C.F.R. § 3.105 that 
there was clear and unmistakable error and a determination as 
to whether a decision granting service connection was the 
product of clear and unmistakable error for the purpose of 
severing service connection, but the reviewable evidence is 
not limited to that which was before the RO in making its 
initial service connection award.  Daniels v. Gober, 10 Vet. 
App. 474 (1997).

Once service connection has been granted, section 3.105(d) 
provides that it may be withdrawn only after VA has complied 
with specific procedures and the Secretary meets his high 
burden of proof.  See Wilson v. West, 11 Vet. App 383, 386 
(1998); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 
(1991) (stating that 38 C.F.R. §  3.105(d) places at least as 
high a burden of proof on VA when it seeks to sever service 
connection as 38 C.F.R. § 3.105(a) places upon an appellant 
seeking to have an unfavorable previous determination 
overturned); see also Graves v. Brown, 6 Vet. App. 166, 170 
(1994) (holding that clear and unmistakable error is defined 
the same under 38 C.F.R. § 3.105(d) as it is under 38 C.F.R. 
§ 3.105(a)).

1.  Claim for restoration of service connection for diabetes

Original service medical records were associated with the 
claims files in 1967 and in 1989.  The RO issued a March 1998 
rating decision without reviewing those original service 
medical records when the veteran, apparently with the 
assistance of his wife, sought service connection for 
diabetes mellitus and for a heart disorder in November 1997.  

However, when the veteran submitted a claim for TDIU in 
September 1998, review of the veteran's original service 
medical records disclosed that the original of the clinical 
record sheet of an April 1961 to May 1961 hospitalization was 
markedly different than the copy submitted in 1997.  The 
original, as noted above, reflects the veteran had 
"Specialized Treatment - General Surgery," where the copy 
submitted in 1997 states, "Specialized Treatment -Starting 
insulin injections."  The diagnosis listed on the original 
is burns of the face, chest, and right forearm.  The 
diagnosis listed on the copy submitted in 1997 is "Basic 
information on diabetes."  

The veteran's original service medical records subsequent to 
the April 1961 to May 1961 hospitalization are devoid of any 
diagnosis of diabetes, notation of history of diabetes, or 
any reference to treatment for diabetes.  Similarly, post-
service VA examinations are devoid of reference to complaints 
of diabetes, history of diabetes, or treatment for diabetes, 
until 1987, when the veteran reported that he had been under 
private treatment for diabetes since 1977.  

The rating decision which granted service connection for 
diabetes mellitus did not discuss the correct facts, as shown 
by the service medical records.  The rating decision failed 
to discuss the discrepancy between the document submitted by 
the veteran's wife and the original medical record associated 
with the claims file.  The rating decision failed to discuss 
the contradiction between a diagnosis of diabetes mellitus in 
service and the lack of such diagnosis for many years post-
service.



It is clear that the correct facts, as they were known at the 
time, were not before the adjudicator.  The RO's error in 
failing to consider the original service medical records and 
the post-service clinical records proximate to the veteran's 
service in comparison to the evidence submitted later is 
undebatable.  Finally, it is clear that such comparison would 
manifestly have changed the outcome at the time it was made.  

Review of the record establishes that the adjudicator failed, 
at the time of the March 1998 rating decision, to review the 
correct facts, as they were known at the time.  Review of the 
evidence compels a conclusion, with which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error, as the adjudicator specifically 
noted that service connection had been previously denied for 
diabetes, and that the grant of service connection was based 
on the "new evidence" submitted in 1997.  It is absolutely 
clear that the result would have manifestly been different if 
the adjudicator had realized that there were significant 
discrepancies between the  "new evidence" and the original 
evidence of record.  The March 1998 grant of service 
connection was clearly and unmistakably erroneous.  

2.  Claim for restoration of service connection for 
arteriosclerotic heart disease 

In the March 1998 grant of service connection for 
arteriosclerotic heart disease with hypertension, the RO 
noted it was conceding that the veteran had hypertension in 
service, as the veteran sought treatment for heart disease in 
service, and a blood pressure of 132/100 was noted in 1961.  
The rating decision further stated that, if the veteran did 
not incur heart disease in service, that disability was 
secondary to the service-connected diabetes mellitus.  

Since the grant of service connection for diabetes mellitus 
was based on clear and unmistakable error, the Board 
concludes that a grant of service connection for 
arteriosclerotic heart disease with hypertension as secondary 
to diabetes mellitus would also be clearly and unmistakably 
erroneous.  However, the Board must also 


consider whether the grant of service connection on the basis 
that the veteran manifested hypertension in service is 
clearly and unmistakably erroneous.

As noted above, the service medical records make it clear 
that the veteran complained of chest and abdominal pain on 
several occasions, and was hospitalized during service for 
evaluation of this complaint.  He was also evaluated through 
EKG, radiologic examinations, and exercise treadmill tests.  
The conclusion in service was that the veteran's abdominal 
and chest pain was of non-cardiac etiology.  No diagnosis of 
hypertension or other heart disorder was assigned during the 
veteran's service, and each of the physicians who evaluated 
the veteran declined to assign a diagnosis of hypertension or 
heart disease.  The clinical records reflect that the veteran 
had a recorded blood pressure of 132/100 on one occasion in 
service, when he sought medical treatment for complaints of 
palpitations, chest pain, and other symptoms, in February 
1962.  EGK evaluation disclosed normal findings.  The 
physician specifically concluded that the veteran's chest 
pain was a symptom of anxiety.

The post-service clinical records establish that an initial 
diagnosis of hypertension  was first medically assigned in 
1972, when a period of more than five years had elapsed 
following the veteran's service.  

The Board concludes that the RO did not review the original 
service medical records associated with the claims file 
before making the determination that the veteran had 
hypertension in service, since the clinical records 
specifically disclose that the physicians ruled out a 
cardiovascular disorder during the veteran's service.  
Moreover, the veteran's statement in November 1997 that he 
had angina during service was clearly inconsistent with the 
post-service evidence proximate to service, including the 
veteran's own testimony, at his February 1968 personal 
hearing, that he was not under a physician's care.

Comparison of the original service medical records with the 
statement provided by the veteran's wife at the time of the 
November 1997 claim establishes that the 1958 


treatment which the statement indicated was for angina 
pectoris resulted in a determination that there was no 
cardiovascular disorder.  The rating decision which granted 
service connection for arteriosclerotic heart disease with 
hypertension did not discuss the correct facts, as shown by 
the service medical records.  The rating decision failed to 
discuss the discrepancy between the statement submitted by 
the veteran's wife and the medical evidence in service, nor 
did the RO discuss the discrepancy between the alleged in-
service diagnosis of angina pectoris and the lack of such 
diagnosis in the reports of VA examinations conducted 
proximate to the veteran's service discharge.  The rating 
decision failed to discuss the in-service determinations that 
no cardiac disorder, which would have included consideration 
of hypertension, was present.  Moreover, the RO concluded 
that the veteran's blood pressure, recorded as 132/100, 
manifested hypertension, when the medical evidence included a 
clear diagnosis of anxiety.  

It is clear that the correct facts, as they were known at the 
time, were not before the adjudicator.  The RO's error in 
failing to consider the original service medical records and 
the post-service clinical records proximate to the veteran's 
service in comparison to the evidence submitted later is 
undebatable.  Finally, it is clear that such comparison would 
manifestly have changed the outcome at the time it was made.  

The Board notes that once service connection has been 
granted, that grant may be withdrawn only after VA has 
complied with specific procedures.  The Board further notes 
that the burden of proof to establish that there was clear 
and unmistakable error in a prior rating decision is a high 
burden of proof.  However, in this case, the preponderance of 
the evidence establishes that the grant of service connection 
for arteriosclerotic heart disease with hypertension was 
clearly and unmistakably erroneous, and the government has 
met the high burden of proof to establish CUE.

The veteran has provided argument and statements to the 
effect that he was unaware of any alterations to any copies 
of his service medical records, and he maintains that 


the document submitted in November 1997 was provided to him 
as he submitted in November 1997.  He also contends that he 
was treated for angina in service.  The veteran submitted 
information regarding loss of service medical records in a 
fire at the National Personnel Records Center in St. Louis, 
Missouri, in 1973.

While these statements were the basis for withdrawal of the 
proposal to terminate the veteran's grants of service 
connection retroactively, as based on fraud, these statements 
and arguments do not provide a factual basis for restoring 
service connection for diabetes mellitus or arteriosclerotic 
heart disease with hypertension.  The veteran has not, in 
fact, provided any evidence that he manifested 
arteriosclerotic heart disease with hypertension or diabetes 
in service or during an applicable presumptive period, and 
the Board finds no evidence warranting restoration of service 
connection for these disorders.  

Compliance with 38 C.F.R. §§ 3.957 and 3.105

As the Board has concluded that the grants of service 
connection for diabetes mellitus and arteriosclerotic heart 
disease with hypertension were clearly and unmistakable 
erroneous, the Board must next consider whether either grant 
of service connection was protected.  

The RO assigned an effective date of February 3, 1992, for 
the grant of service connection for diabetes mellitus.  Thus, 
that grant of service connection had been in effect for less 
than seven years when the RO proposed to sever the grant of 
service connection in June 1999, and had been in effect 
slightly less than nine years when severance of the grant of 
service connection was implemented on December 1, 2000.  The 
grant of service connection was not protected under 38 C.F.R. 
§ 3.957.  The RO assigned an effective date of November 20, 
1997, for the grant of service connection for 
arteriosclerotic heart disease with hypertension, and that 
grant of service connection was not protected under 38 C.F.R. 
§ 3.957, as it was in effect for less than 10 years.



The Board must also determine whether service connection was 
properly severed in compliance with the regulations at 
38 C.F.R. § 3.105(d).  The veteran was advised of the 
proposed severance in a June 1999 rating decision.  At that 
time, the RO proposed retroactive severance, based on fraud.  
The veteran was also advised, in the cover letter to that 
rating decision, that he could request a hearing and that he 
had 60 days in which to submit additional evidence.  The 
veteran submitted evidence, including private clinical 
records.  Accordingly, the predetermination and notice 
provisions relating to severance of service connection were 
complied with.  38 C.F.R. §§ 3.103(b)(2), 3.105(d).

The veteran testified at a personal hearing conducted in 
September 1999.  Following the veteran's personal hearing and 
testimony, the RO requested additional searches for service 
medical records, including a request for records from the 
United States Air Force Hospital, Wiesbaden, Germany, dated 
in 1958.  No additional records were located.  The veteran 
himself personally requested searches for records, but no 
additional records were located.  The veteran submitted 
additional evidence of several types, including newspaper 
articles and statements from friends and from former fellow 
service members.  Additional VA clinical records were also 
obtained.

A Hearing Officer Decision was prepared in August 2000 and 
issued to the veteran in September 2000.  The hearing officer 
severed service connection for diabetes mellitus and for 
cardiovascular disease, effective November 1, 2000, but 
determined that there was insufficient evidence to establish 
fraud warranting retroactive severance of the grants of 
service connection.  The effective date of the severance was 
corrected to December 1, 2000, since the August 2000 decision 
was not issued to the veteran until September 2000.  Thus, 
the provisions of 38 C.F.R. § 3.105(d) regarding allowance of 
a 60-day period from the date of notice of the final rating 
decision were also complied with.

As there was CUE in the grants of service connection at issue 
here, and the due process provisions of 38 C.F.R. § 3.105 
have been complied with, severance of service connection is 
proper.  There is no evidence warranting restoration, and the 
appeal must be denied.


ORDER

Service connection for diabetes mellitus is severed, and the 
appeal for restoration of service connection for diabetes 
mellitus is denied.  

Service connection for arteriosclerotic heart disease with 
hypertension is severed, and the appeal for restoration of 
service connection for arteriosclerotic heart disease with 
hypertension is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


